UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7796



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM M. BRYSON, JR.,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry M. Herlong, Jr., District
Judge. (CR-01-240)


Submitted:   March 25, 2004                 Decided:   March 31, 2004


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William M. Bryson, Jr., Appellant Pro Se. Mark C. Moore, Assistant
United States Attorney, Columbia, South Carolina; Regan Alexandra
Pendleton, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          William M. Bryson, Jr., appeals from the district court’s

order denying his motion for return of property pursuant to Fed. R.

Crim. P. 41.   We have reviewed the record and find no reversible

error.   Accordingly, we affirm the district court’s order.    See

Floyd v. United States, 860 F.2d 999, 1003 (10th Cir. 1988).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -